DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,886.  Although the conflicting claims are not identical, they are not patentably distinct from each other because in this continuation application, applicant broadened allowed claims of the ‘886 patent. In other words, corresponding claims of ‘886 patent anticipate the instant claims of this continuation application. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wavelink (“Wavelink TelnetCE Client Scripting Reference Guide”, 2015, a reference submitted by the applicant in the parent application 16/207,852, hereinafter referred to as Wavelink) in view of Wang et al. (US PG Pub. 2002/0169806, a reference submitted in the parent application, hereinafter referred to as Wang).

Wavelink and Wang were references submitted by the applicant in its parent application (16/207,852). Wavelink and Wang were used to reject the original presented claims of the parent application. Since the instant claims are broader than the allowed claims of the parent application, Wavelink and Wang could meet the broadened claims of this child application. 

The claimed invention is based on descriptions of using a Wavelink telnet client with script programming functions (Spec. [0031-0032]). The instant claims broadly define features including user inputting and communications between a telnet client and a telnet server. The cited Wavelink shows several examples of processing user input s and communications between a telnet client and telnet server using scripting programming language. 

The cited Wavelink is a telnet client scripting reference guide. Since many claimed features are implicitly disclosed in the reference guide. MPEP (2144.01) stated “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). In the following analysis, the claim limitations are analyzed from a point of view of a person with ordinary skill in the art (i.e., a computer programmer). 

Regarding claims 1 and 11, Wavelink discloses an apparatus and a method (Chapters 4 and 5, shows a telnet client running scripting languages on a computer, a computer has claimed “a processor” and memory”) comprising:

establishing a telnet session with a server (Chapter 4, executing scripts on a computer to establishing a telnet session with a server); 
receiving, from the server via the telnet session, data including text associated with a plurality of input fields (page 22, shows a screen shot of a plurality of input fields; page 24, page 37, illustrating creating a telnet login screen allowing a user to input his user name / password in different input fields. In various programming examples, a processing command is associated with each input field); 
associating, for each input field of the plurality of input fields, a data identifier with that input field (Page 13-14, “On screen update”, when receiving input in a data field, executing an associated script; page 59, page 74, scripting example of requesting a user to input user name / password, processing user’s input); 
outputting a portion of the text such that a set of input fields from the plurality of input fields is provided to a user device (page 37, displaying prompt for input fields; page 59, displaying results; page 64, display messages); 
receiving, after the outputting the portion of the text, input data from the user device (page 22, Fig. 3-13; page 74, displaying a dialog asking the user for an input); 
processing the input data based on the portion of the text to produce processed input data (page 29-30, an example scripting for processing user input; page 12, processing scanned barcodes; page 72, various string processing functions such as converting an input strings to upper case / lower case strings, concatenating strings, extract partial strings); 
inserting the processed input data into the set of input fields provided to the user device based on the data identifiers associated with the set of input fields (page 22, Fig. 3-13, page 70, displaying message and wait for user input); and 
sending the processed input data to the server via the telnet session (page 3, telnet client running script languages to interact with host computers; page 22, Fig. 3-13, page 22, telnet client communicating with a telnet host).

Wavelink discloses a telnet client with scripting programming capability to communicate with a telnet host (page 10, telnet session). Although Wavelink meets broadly recited limitations of claim 1 and 11, Wavelink does not give more details of processing input fields on the screen. These processing details are further claimed in dependent claims. The examiner further cites Wang to show more details of processing user inputs using a scripting programming. 

Wang discloses a client device communicates with a server (Abstract, Fig. 5). Wang further discloses several examples of using scripting language on a client device to process user’s inputs on a graphical user interface (Wang, Fig. 7-Fig. 10, [0084-0086], scripts for displaying user input fields and processing user’s inputs. The processed user inputs are sent to a server; Wang shows each fields identifier, i.e., input box name; For example, page 39 shows “input name = txtBoxOrigin”, “input name = TxtBoxDest”). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wavelink’s teaching with Wang’s teaching to process user’s input using a scripting programming language. One having ordinary skill in the art would have been motivated to make such a modification to provide more function for a graphical user interface. 

Regarding claims 2-4 and 12-14, these claims define using separate scripts for different input fields. Both Wavelink and Wang shows different sub-program scripts for processing data (Wavelink, Chapter 5 and Appendix A, different script subroutine / function examples; Wang, Appendix A, various examples of scripting functions). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wavelink’s teaching with Wang’s teaching to process user’s input using different subroutine / program functions. One having ordinary skill in the art would have been motivated to make such a modification to provide module program and to make program easy to understand / debug. 

Regarding claims 5 and 15, Wavelink in view of Wang further discloses wherein the first script includes a plurality of commands that are executable by the processor without compilation (Wavelink, chapters 3 and 5,  Appendix A, various scripting language examples; Wang Fig. 7-11, various scripting examples; Examiner note: scripting language is executable by a processor without compilation).

Regarding claims 6 and 16, Wavelink in view of Wang further discloses wherein the first script includes a plurality of commands, each command of the plurality of commands defining a sequence of characters associated with a different input field from the plurality of input fields (Wavelink, chapters 3 and 5, Appendix A, various scripting language examples; Wang Fig. 7-11, various scripting examples; For example, Wavelink, page 13, on screen change, executing a script; Wang, pages 7-11, and 15, scripts for processing different data fields).

Regarding claims 7 and 17, Wavelink in view of Wang further discloses wherein the set of input fields includes a barcode field, and the processed input data includes a scanned barcode value (Wavelink, page 11-12, processing barcode input using scripts); 

Regarding claims 8 and 18, Wavelink in view of Wang further discloses the set of input fields includes a barcode field for a type of barcode, and the processed input data includes a symbology associated with the type of barcode (Wavelink, pages 11-12, processing barcode input using scripts, symbology and values of different scan types for barcode; see page 79, appendix C for different symbology and values); 

Regarding claims 9 and 19, Wavelink in view of Wang the processing the input data includes removing a character from the input data or adding a character to the input data (Wavelink, page 72, string editing functions such as substitute, delete some characters)

Regarding claims 10 and 20, Wavelink in view of Wang further discloses the inserting the processed insert data is based at least on a location of a cursor at the user device when the input data was received (Wavelink, pages 19 and  22, different fields is associated with different data such as user name or password,  based on the location of a cursor; See Chapter 5, page 37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659